OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The factual determinations made by the Appellate Division more nearly comport with the weight of the evidence, and we find no error in that court’s application of the pertinent rules of law. Plaintiff has failed to show by clear and convincing evidence her entitlement to an easement by implication or prescription.
Chief Judge Cooke and Judges Jasen, Jones, Wacht-ler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.